Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 3,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00390-CV
                                    ____________

                    DUNHAM ENGINEERING, INC., Appellant

                                            V.

                THE SHERWIN-WILLIAMS COMPANY, Appellee


                       On Appeal from the 23rd District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 56164


                      MEMORANDUM OPINION

      This appeal arises from an order signed April 18, 2011, denying Dunham
Engineering’s motion to dismiss for failure to file a certificate of merit. See Tex. Civ.
Prac. & Rem. Code § 152.002. On October 26, 2011, appellee filed an unopposed
motion to dismiss the appeal as moot on the grounds a notice of non-suit has been filed.
Attached to appellee’s motion are the notice of non-suit and an order of non-suit signed
October 24, 2011, by the trial court dismissing the underlying cause.
      Accordingly, appellee’s motion is granted and the appeal is ordered dismissed.



                                        PER CURIAM




Panel consists of Justices Brown, Boyce, and McCally.




                                           2